Citation Nr: 0842116	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-31 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
right knee injury. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L.T.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1965 to 
August 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board notes that the veteran's appeal is now under the 
jurisdiction of the St. Petersburg, Florida RO.

A hearing was held in July 2008, at the St. Petersburg RO, 
before the undersigned.  A transcript of the testimony is in 
the claims file.


FINDINGS OF FACT

1.  The veteran has been shown to have PTSD that is causally 
or etiologically related to a verified in-service incident, 
which has been analogized as being consistent with a personal 
assault. 

2.  Chronic right knee disability was not shown in service, 
arthritis of the right knee was not diagnosed within one year 
of service discharge, and the veteran's current right knee 
disability (osteoarthritis) has not been shown to be casually 
or etiologically related to active service.


CONCLUSION OF LAW

1.  PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).

2.  Right knee disability was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In this case, the Board is granting the veteran's claim for 
service connection for PTSD.  Accordingly, assuming, without 
deciding, that any error with regards to that issue was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  Thus, the following VCAA analysis regards 
the veteran's claim of service connection for the residuals 
of a right knee injury.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in February 2005.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the veteran was 
afforded a VA examination in May 2007.  The Board, therefore, 
finds that the VCAA duty to assist has also been satisfied. 

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

I.  PTSD

The veteran's claim of service connection for PTSD is based 
her allegations of undergoing an in-service physical 
examination that she feels was commensurate with a personal 
assault.  During her active service, she contends that she 
experienced pelvic pain and accordingly, she sought medical 
treatment.  The veteran contends that she was sent to an 
OB/GYN, and while she was being examined she began to 
experience intense pain.  She alleged that she asked the 
examiner to stop; however instead, she called in two nurses 
who held her down while he completed the examination.  She 
stated that the examination was very painful and she had 
never been previously examined in that manner, which she says 
included the use of a speculum.  The veteran argues that she 
felt physically violated and threatened by the procedure and 
the way it was conducted.  She maintains that the incident is 
analogous to a personal assault.

There is no clear indication in the veteran's service 
treatment records or personnel records that this incident 
occurred.  However, the veteran's service treatment records 
do show that she was treated for pelvic inflammatory disease 
in May 1966.  The notes from that examination indicate that 
the examination included invasive procedures, and that the 
veteran complained of marked tenderness during the pelvic 
examination.  Further, in a statement received in May 2007, 
C.F. reported that she had served with the veteran, and that 
she recalled the veteran telling her about the incident, to 
include her having a painful pelvic examination that required 
the intervention of nurses.

Service connection for PTSD requires (1) a medical diagnosis 
of the disorder, (2) credible supporting evidence of the 
claimed in- service stressor actually occurred, and (3) a 
link, as established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the PTSD claim is based on an 
alleged in-service personal assault, the Board notes that VA 
regulations provide that alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2007); see also VA Adjudication Procedure Manual M21-1MR 
(M21-1MR), Part IV, regarding personal assault.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  The M21-1MR also identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

Further, the United States Court of Appeals for Veterans 
Claims (Court) has stated that "VA has provided special 
evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis" with 
regard to personal assault cases.  Patton v. West, 12 Vet. 
App. 272 (1999).  The Court in Patton stated that behavior 
changes [of the type now contemplated by 38 C.F.R. § 
3.304(f)(3)] should be examined and clinically interpreted to 
determine whether they constitute evidence of, for example, 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."  Since 
history has shown that it is not unusual for there to be an 
absence of military records documenting the events of which 
the veteran complains, evidence from sources other than the 
service records may corroborate an account of a stressor 
incident.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for PTSD.  At the 
outset, as the veteran's claim for service connection for 
PTSD does not involve allegations of combat or being a 
prisoner-of-war, there must be credible supporting evidence 
of record that the alleged stressors actually occurred in 
order to warrant service connection.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).  However, as noted above, because her 
alleged stressor is based on a theory of personal assault, 
alternative evidence may be used to establish that the 
claimed in-service stressor incident occurred.  See VA 
Adjudication Procedure Manual M21-1MR (M21-1MR), Part IV, 
regarding personal assault.

As was noted above, the veteran's service treatment records 
indicate that she underwent a gynecological examination that 
was invasive and documented to be painful.  Post-service 
treatment records also indicate that she reported a history 
of sexual trauma during a pelvic examination to her current 
gynecologist.  The statement from C.F. supports the history 
and description of the incident provided by the veteran.  The 
undersigned also found the veteran's testimony at her July 
2008 hearing to be credible.  Finally, the Board finds that 
it is plausible that a nurse or nurses may have been asked to 
temporarily restrain the veteran during the invasive portion 
of the examination, especially if it was deemed necessary to 
adequately examine the veteran without hurting her.  The 
Board therefore finds that the evidence of record 
corroborates the veteran's account of an in-service stressful 
incident - that she underwent a gynecological examination 
that was invasive, very painful, and threatening to her.  

With regard to whether the veteran has a current diagnosis of 
PTSD which is etiologically related to the above in-service 
stressor, the Board notes that there is conflicting evidence 
of record.  In this regard, the veteran underwent a VA 
examination in May 2007.  The VA examiner found that the 
veteran did not meet the DSM-IV criteria for PTSD in the 
typical sense, in that she never felt that her life was in 
danger in the incident involving the physical examination 
done by her OB/GYN.  He noted that the veteran re-experienced 
the stressor and that although she felt nervous about 
subsequent gynecological examinations, she did not omit them.  
The examiner diagnosed the veteran with a mood disorder 
secondary to hypothyroidism and noted Cluster C Personality 
traits. 

On the other hand, the veteran's treatment VA psychiatrist 
diagnosed the veteran with PTSD and stated that this 
diagnosis was secondary to the veteran's military sexual 
trauma.  In this regard, in an August 2008 treatment note, 
the VAMC psychiatrist stated that the veteran was traumatized 
by the in-service gynecological examination for the rest of 
her life, and that it gave her significant symptoms of PTSD, 
depression and anxiety.  He continued that she had intrusive 
thoughts and nightmares about the incident and this 
interfered with her ability to focus, concentrate and attend.  
He noted that the veteran has emotional numbing, that this 
has interfered with intimacy with her husband and that she 
was divorced because of it.  He also stated that the veteran 
has marked anxiety symptoms, frequent panic attacks, as well 
as interrupted and restless sleep with nightmares.  He 
continued that she was avoidant, secluding herself in her 
home away from people and avoiding crowds.  The VA 
psychiatrist concluded that he believed the veteran should be 
service connected for PTSD secondary to military sexual 
trauma (gynecological examination).  The VAMC psychiatrist 
expressed a similar opinion in a January 2006 treatment note, 
stating that he agreed with the diagnosis of PTSD second to 
the reported traumatic incident [the gynecological 
examination] in the military.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds the VAMC 
psychiatrist's opinion to be more probative than the May 2007 
VA examiner's opinion.  In this regard, DSM-IV criteria A for 
PTSD provides that the person has been exposed to a traumatic 
event in which the person experienced, witnessed or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others, and the person's 
response involved intense fear, helplessness, or horror.  See 
DSM-IV, section 309.81.  The May 2007 VA examiner stated that 
the veteran did not fear for her life as a result of the 
claimed stressful incident and thus the DSM-IV criteria were 
not met; however, as stated above, the DSM-IV criteria does 
not require this.  Rather, a traumatic incident that is a 
threat to integrity of self satisfies this criteria.  In this 
case, the veteran has asserted that her in-service 
gynecological examination caused her to feel pain, horror and 
fear, or in other words, that her physical integrity was 
threatened.  The August 2008 VAMC psychiatrist's opinion 
correctly outlines the relevant DSM-IV criteria.  Therefore, 
because there is at least an approximate balance of positive 
and negative evidence regarding the issue at hand, the Board 
finds that the evidence raises at least a reasonable doubt as 
to whether the veteran has PTSD that is related to her 
credible in-service stressor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Therefore, having resolved doubt in favor of the veteran, the 
Board finds that the veteran has established a medical 
diagnosis of PTSD, credible supporting evidence that the 
claimed in- service stressor actually occurred, and a link, 
as established by the VAMC psychiatrist's opinion, between 
the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  Accordingly, the Board 
concludes that service connection for PTSD is warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).

II.  Right Knee

In order to prevail on the issue of service connection for 
right knee disability, there must be medical evidence of (1) 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran contends that she currently experiences the 
residuals of a right knee injury that she incurred during 
service.  At her July 2008 hearing, she testified that during 
basic training, a Sergeant told the members of her barracks 
to get out of bed at approximately 3 AM, and then when she 
jumped out of her bed she landed wrong on her right leg, that 
it swelled, and accordingly, she went to sick call. 

The evidence of record establishes that the veteran has been 
diagnosed as having osteoarthritis of the right knee.  
Element (1) of Hickson has therefore been met.  

As to element (2) of Hickson, the Board does observe the 
veteran's service treatment records showing she sought 
treatment for right knee pain from April to June 1965 and 
again in July 1966.  No reference was made to an injury.  
Moreover, the veteran's August 1966 separation examination 
found her lower extremities to be clinically normal, and on 
her August 1966 report of medical history, she denied having 
a history of "trick" or locked knee.  The medical evidence 
of record also fails to show that the veteran sought any 
treatment immediately following her separation from service 
or for many decades thereafter.  The first diagnosis of 
osteoarthritis of the right knee is not shown until 2007.  
Thus, to the extent the veteran may have had any 
symptomatology/injury in service, such symptomatology would 
appear to have been acute and transitory and to have resolved 
prior to her separation.  Therefore, the Board finds that the 
residuals of a right knee injury did not manifest during 
service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of the 
residuals of a right knee injury, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any residuals of a right knee injury is itself evidence which 
tends to show that such a disorder did not have an onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that the 
residuals of a right knee injury manifested during service or 
within close proximity thereto, the medical evidence of 
record does not link any current diagnosis of a right knee 
arthritis to the veteran's active service.  In this regard, 
the veteran was afforded a VA examination in May 2007.  After 
reviewing the veteran's claims file, taking an oral history 
from the veteran, and physically examining her, the May 2007 
VA examiner opined that given the veteran's body habitus and 
essentially equal physical and radiographic examination of 
the bilateral knees, that her current right knee condition is 
less likely than not caused by or related to the relatively 
minor injury that she sustained while actively enlisted in 
military service.  The examiner continued that if her right 
knee condition were the result of that injury, he would 
expect to see noticeable radiographic difference compared to 
the contralateral side, especially since she states that the 
initial injury occurred over 40 years ago.

Although the veteran may sincerely believe that her residuals 
of a right knee injury were caused by the described event 
where she jumped out of her cot during active service, the 
veteran, as a lay person, is not competent to testify that 
her current residuals of a right knee injury were caused by 
her military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

Therefore, the Board finds that the residuals of a right knee 
injury did not manifest during service and have not been 
shown to be causally or etiologically related to an event, 
disease, or injury in service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for the residuals of a 
right knee injury.  Because the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for the residuals of a right knee 
injury is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for the residuals of a 
right knee disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


